DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made in that Claims 1-15 and 19-20 have been amended in the instant application presented herein. 
Response to Arguments
Applicants’ arguments, see page 7 of Remarks filed 09 April 2021, with respect to the current 35 U.S.C. 103(a) rejection have been fully considered and are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Thus, the 35 U.S.C. 103(a) rejection is hereby maintained. 

Allowable Subject Matter
4.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. (US 10079839 B1) (hereinafter as Bryan) and in further view of Kim et al. (US 9,713,003 B2) (hereinafter as Kim) and in further view of Kunisetty et al. (US 2018/0189046 A1) (hereinafter as Kunisetty). 

Regarding Claim 1. Bryan discloses a system for processor configuration comprising: 
a processor that includes a plurality of algorithmic controls stored in memory and configured to cause the processor to perform predetermined functions (the touchscreen core application accesses a library and libraries of functions to control the local hardware  as well as specialized libraries to couple or connect to the security system , which can be located remotely, col.29, lines 29-41);
 a remote access controller coupled to the processor and configured to communicate over a communications medium and to send and receive controls and data to a remote device (the touchscreen communicates to the gateway and has no direct communication with the security panel, the touchscreen core application accesses the remote services APIs which provide security system functionality , col.29, lines 29-41).
Bryan does not explicitly disclose wherein the remote access controller is further configured to detect two or more server groups over the communications medium, to generate a prompt on a user interface device of the remote access controller to allow a user to select a control from a liquid crystal display (LCD) at the processor for the processor to be configured to join one of the two or more server groups when the processor transitions from a power off state to a power on state.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kim in Bryan to join a group when a network device is powered on or reset. One of ordinary skill in the art before the effective filing date of the claimed 
The combined teachings of Bryan/Kim do not explicitly teach the step to update a node associated with the processor at a server group manager for the second server group. 
However, Kunisetty in a similar field of endeavor discloses a method and system for analytics-based updating of network devices including a step to update a node associated with the processor at a server group manager for the second server group (client devices 106,119,122 defining a first group, client devices 107,120,123 defining a second group, client devices 108,121,124 defining a third group, and so forth, (par [0058]), the smart scheduler engine schedules the deployments of updates to groups or batches through monitoring auto configuration interface to each of the group gateways (e.g., gateway 109 of customer A, for devices 1-N (106-108), see fig.1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kunisetty in Bryan/Kim to update nodes at a server group managing device. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Bryan/Kim/Kunisetty to improve updates for unique devices without adversely effecting performance of the devices on the network. 

Regarding Claim 2. The combined teachings of Bryan/Kim/Kunisetty teach the system of claim 1 wherein the communications medium is a network and at least one of the server groups is configured to function as a coordinated system over the network, and the control at the LCD allows a user to select one of two or more local server groups for the processor to join (Kim: a group may be created in different ways, a user of an access device controlling the network devices on the network may create a group, col.30, lines 25-28).


Regarding Claim 3. The combined teachings of Bryan/Kim/Kunisetty teach the system of claim 1 wherein the communications medium is a network and at least one of the server groups is configured to function as a network attached storage system over the network (Kim: the network may enable a user to monitor and/or control operation of the devices, col. 16, lines 43-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kim in Bryan to join a group when a network device is powered on or reset. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Bryan/Kim to simplify in setting up new devices on a network. 

Regarding Claim 4.  The combined teachings of Bryan/Kim teach the system of claim 1 wherein the remote access controller is configured to generate a user prompt to allow a user to select one of two or more server groups (Kim: the display of network devices, may include a request/query to authenticate each of the newly discovered network devices, col. 38, lines 56-58, , a group may be created in different ways, a user of an access device controlling the network devices on the network may create a group, col.30, lines 25-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kim in Bryan to join a group when a network device is 

Regarding Claim 5. The combined teachings of Bryan/Kim/Kunisetty teach the system of claim 1 wherein the remote access controller is configured to receive additional algorithmic controls over the communications medium from the server group manager (Kim: the display of network devices, may include a request/query to authenticate each of the newly discovered network devices, col. 38, lines 56-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kim in Bryan to join a group when a network device is powered on or reset. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Bryan/Kim to simplify in setting up new devices on a network. 

Regarding Claim 6. The combined teachings of Bryan/Kim/Kunisetty teach the system of claim 1 wherein the remote access controller is configured to receive additional algorithmic controls over the communications medium from the server group manager in response to the selection of the control for the processor to be configured to join the one of the server groups (a user of an access device controlling the network devices on the network may create a group, col.30, lines 25-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kim in Bryan to join a group when a network device is powered on or reset. One of ordinary skill in the art before the effective filing date of the claimed 

Regarding Claim 7. The combined teachings of Bryan/Kim/Kunisetty teach the system of claim 1 wherein the remote access controller is configured to communicate over the communications medium and to send and receive controls and data to the remote device when the processor is in the power off state (Kim: upon being powered on or reset the network devices may be registered with cloud network and associated with a logical network the status can be known and cached, col. 17, lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kim in Bryan to join a group when a network device is powered on or reset. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Bryan/Kim to simplify in setting up new devices on a network. 

Regarding Claim 8. The combined teachings of Bryan/Kim/Kunisetty teach the system of claim 1 wherein the remote access controller is configured to communicate over the communications medium and to send and receive controls and data to the remote device when the processor is in a power off mode and to set one or more variables to cause the processor to be configured to join the selected server group when the processor transitions from the power off state to the power on state (Kim: a network device may detect one or more gateways upon being powered on or reset, col.11, lines 16-20, devices new network devices may be connected to or joining network, such that new network devices may be connected to existing network devices and may be grouped together in a grouping, col.27, lines 22-25 and 50-56).


Regarding Claims 10-17, these method claims comprise limitations substantially the same, as those discussed in claims 1-8 above, same rationale of rejections are applicable. 

8.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bryan in further view of Kim in further view of Kunisetty in further view of Baker et al. (US 2008/0052699 A1) (hereinafter as Baker).

Regarding Claim 9. The combined teachings of Bryan/Kim/Kunisetty teach the system of claim 1 above.
The combined teachings of Bryan/Kim/Kunisetty do not explicitly teach wherein the remote access controller is further configured to detect a firmware update and to install the firmware update when the processor transitions from the power off state to the power on state.
However, Baker in a similar field of endeavor discloses a synchronized dual processor firmware update including wherein a remote access controller is further configured to detect a firmware update and to install the firmware update when the processor transitions from the power off state to the power on state (CFU file can be received from a UPnP media server, such as media server, as part of a firmware update service via a wire/wireless connection, pars [0054-0055]). 


Regarding Claim 18, these method claims comprise limitations substantially the same, as those discussed in claim 9 above, same rationale of rejection is applicable. 


9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bryan in further view of Kim in further view of Kunisetty in further view of Baker et al. (US 2008/0052699 A1) (hereinafter as Baker) and in further view of Jung (US 2013/0242805 A1) (hereinafter as Jung).

Regarding Claim 19, the combined teachings of Bryan/Kim/Kunisetty teach the method of claim 10 as discussed above.
The combined teachings of Bryan/Kim/Kunisetty further teach:
updating a node associated with the processor at the server group manager for the second server group (Kunisetty: client devices 106,119,122 defining a first group, client devices 107,120,123 defining a second group, client devices 108,121,124 defining a third group, and so forth, (par [0058]), the smart scheduler engine schedules the deployments of updates to groups or batches through monitoring auto configuration interface to each of the group gateways (e.g., gateway 109 of customer A, for devices 1-N (106-108), see fig.1); and 

The combined teachings of Bryan/Kim/Kunisetty do not explicitly teach the method further comprising:
receiving a user selection of the prompt at the remote device. 
However, Baker in a similar field of endeavor discloses a synchronized dual processor firmware update including:
receiving a user selection of the prompt at the remote device (a user of the media adapter 200 can be prompted to  allow the update of the firmware, par [0056]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Baker in Bryan/Kim/Kunisetty to update firmware of UPnP server devices. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Bryan/Kim/Kunisetty/Baker to ensure proper operation of the processor/server(s) (Baker: par [0004]).
	Although, the combined teachings of Bryan/Kim/Kunisetty/Baker do disclose utilization of an LCD (Kim discloses a touchscreen display device, it is well-known that at the time of effective filing, that a display of a touchscreen display device could be an LCD display, A user may start a network by purchasing a gateway and network devices to connect to the network, and then at a later time purchase more network devices and/or more gateways to connect to the network and the existing network devices and gateway(s) on the network.  Certain devices may be included in a group and other devices may be added to the group at a later time.   Furthermore, one or more of new network devices 608, 610 and 612 may be included a new group, such as group, col.28, and lines 1-40).
The combined teachings of Bryan/Kim/Kunisetty/Baker do not explicitly disclose generating a name of a second server group at the LCD (touchscreen) as claimed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Jung in Bryan/Kim/Kunisetty/Baker to distinguish groups of devices by name. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Bryan/Kim/Kunisetty/Baker/Jung to prevent users in having to rediscover devices and select devices one by one (see par [0006] of Jung). 


 






Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
A) Menon (US 7,318,107 B1) discloses a system and method for automatic stream fail-over.
B) Gupta (US 2019/0332369) discloses a method and apparatus for data driven and cluster specific version/update control.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Mon-Fri 10:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY MEJIA/
Primary Examiner, Art Unit 2451